PER CURIAM.
Affirmed. See Conklin v. Cohen, 287 So.2d 56 (Fla.1973) (passive, non-participant owner not liable for general or subcontractor employee injuries); Armenteros v. Baptist Hosp. of Miami, Inc., 714 So.2d 518 (Fla. 3d DCA 1998)(same); Reed v. Henry C. Beck Co., 510 So.2d 613 (Fla. 3d DCA)(contractor who sublets work to others becomes “statutory employer” entitled to worker’s compensation immunity), rev. denied, 518 So.2d 1277 (Fla.1987). Compare Turner v. PCR, Inc., 754 So.2d 683, 688 (Fla.2000)(plaintiff must prove that “reasonable person would understand that the employer’s conduct was ‘substantially certain’ to result in injury or death to the employee” to prevail under worker’s compensation immunity intentional tort exception.)